UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4707


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

BRIAN LAMONT TURNER,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.    Norman K. Moon,
District Judge. (3:07-cr-00013-nkm-1)


Submitted:    October 14, 2008             Decided:   November 10, 2008


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Frederick T. Heblich,
Jr., Assistant Federal Public Defender, Christine Madeleine
Spurell, Research and Writing Attorney, for Appellant. Julia C.
Dudley, Acting United States Attorney, Ronald M. Huber,
Assistant United States Attorney, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Brian     Lamont       Turner          appeals        the     district      court’s

judgment after sentencing him for violating the terms of his

supervised      release.          Turner           argues    that         the      twelve-month

sentence was plainly unreasonable given that he had a job and

entered a drug treatment program.                   Finding no error, we affirm.

            We will affirm a sentence imposed after revocation of

supervised      release     if    it    is    within        the    applicable         statutory

maximum   and    is   not    plainly          unreasonable.              United      States     v.

Crudup, 461 F.3d 433, 437, 439-40 (4th Cir. 2006).                                   This court

explained     that     it        must     first          assess         the     sentence       for

reasonableness,       “follow[ing]             generally           the        procedural       and

substantive      considerations          that       we    employ        in    our    review     of

original sentences, . . . with some necessary modifications to

take   into     account     the     unique         nature     of        supervised      release

revocation      sentences.”             Id.        at    438-39         (internal      citation

omitted); see United States v. Finley, 531 F.3d 288, 294 (4th

Cir. 2008) (“In applying the ‘plainly unreasonable’ standard, we

first determine, using the instructions given in Gall [v. United

States,   128    S.   Ct.    586,       597    (2007)],       whether          a    sentence    is

‘unreasonable.’”).          If this court concludes that a sentence is

reasonable, it should affirm the sentence.                          Crudup, 461 F.3d at

439.   Only if a sentence is found procedurally or substantively

unreasonable will this court “decide whether the sentence is

                                               2
plainly   unreasonable.”          Id.;    see   Finley,     531   F.3d     at    294.

Although the district court must consider the Chapter 7 policy

statements and the requirements of 18 U.S.C.A. §§ 3553(a), 3583

(West 2000 & Supp. 2008), “the [district] court ultimately has

broad discretion to revoke its previous sentence and impose a

term of imprisonment up to the statutory maximum.”                      Crudup, 461

F.3d at 439 (internal quotation marks and citations omitted).

           We    find   no    procedural        or   substantive        error    with

respect   to    the   sentence    and    further     find   the    sentence       was

reasonable.     Accordingly, we affirm the judgment.                    We dispense

with oral argument because the facts and legal contentions are

adequately     presented     in   the    materials    before      the    court    and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                         3